Simon, J.,

delivered the opinion of the court.
One of the defendants, sued as the surety of the other, denies expressly to have ever bound himself as such security; the claim is founded on an account of goods and merchandize, the amount of which is admitted. There was judgment in the court below against both defendants, and the surety appealed.
This case presents merely a question of fact, and although there appears to be some contradiction in the evidence, we are not prepared to say that the plaintiff’s witness ought not, to be believed, and that the parish judge who heard both witnesses, who saw the manner in which they testified, and who is more competent than we are to judge of the degree of credibility to be placed in their testimony, erred in giving judgment in favor of the plaintiff.
It is, therefore, ordered, adjudged, and decreed, that the judgment of the Parish Court be affirmed, with costs.